DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0293420).
	In regard to claims 1 and 13, Kim et al. teach an optical biometric imaging device configured to capture an image of an object in contact with an outer surface of the biometric imaging device (fig. 3 element 340), the biometric imaging device comprising: an image sensor comprising a photodetector pixel array and image sensor circuitry configured to capture an image of the object in contact with the outer surface of the imaging device (paragraph 60); the image sensor comprising a first electrically conductive structure arranged adjacent to an active sensing area of the photodetector pixel array (element 330); a display panel arranged on top of and at a distance from the image sensor (element 320), the display panel comprising a second electrically conductive structure on a bottom side of the display panel and arranged to face the first electrically conductive structure of the image sensor (paragraph 58, the pressure sensor is coupled below the display and surrounds the image sensor. The pressure sensor contains two electrodes the detect capacitance); and capacitive readout circuitry arranged and configured to detect a capacitance between the first electrically conductive structure and the second electrically conductive structure (paragraph 58).
	In regard to claim 2, Kim et al. teach a frame (element 350), wherein a cover glass of the display panel is arranged to rest on the frame and the image sensor is arranged within the frame (element 350).

	In regard to claim 4, Kim et al. teach a spacer arranged on the carrier adjacent to the first electrically conductive structure (fig. 6 element 646 and fig. 9).
	In regard to claim 5, Kim et al. teach a spacer arranged between the carrier and the first electrically conductive structure (fig. 6 element 646 and fig. 9).
	In regard to claim 8, Kim et al. teach wherein the frame comprises a floor portion, thereby forming a U-shaped bracket cross section (fig. 5). 
	In regard to claim 9, Kim et al. teach wherein the image sensor is arranged on the floor portion of the bracket (fig. 9, sensor attached to Cu sheet via adhesive).
	In regard to claim 10, Kim et al. teach wherein the floor portion comprises a recess, wherein the image sensor is arranged in the recess of the floor portion (fig. 9).
	In regard to claim 11, Kim et al. teach wherein the floor portion comprises a through-opening, wherein the image sensor is arranged in the through-opening of the floor portion (fig. 9).
	In regard to claim 12, Kim et al. teach wherein the floor portion comprises a through-opening, wherein the image sensor is arranged below the through-opening of the floor portion (fig. 9).
	In regard to claim 14, Kim et al. teach determining a force on the outer surface of the imaging device based on a known relation between the capacitance and the distance between the first and second electrically conductive structures (paragraph 58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Shim et al. (US 2018/0365466).
In regard to claim 6, Kim et al. teach all the elements of claim 5 except a plurality of said first electrically conductive structures.
	Shim et al. teach a plurality of said first electrically conductive structures (fig. 20 elements 1451 and paragraph 264. Each channel of fig. 20 contains a top and bottom electrode).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kim et al. with the pressure sensor of Shim et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Kim et al. with the pressure sensor of Shim et al. because the pressure sensor of Shim et al. would work equally well in the device of Kim et al. as it does separately and would provide predictable results.
	In regard to claim 7, Shim et al. teach a plurality of said second electrically conductive structures (fig. 20).
	Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Ha et al. (US 2020/0264751) teach compensating for a gap between a touch screen and a force sensor. Ha et al. do not teach “determining a demagnification factor of the biometric imaging device based on a known relation between the capacitance and the distance between the first and second electrically conductive structures.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive. Applicant argues on page 7 that Kim fails to teach an image sensor with a first electrically conductive structure and a display panel having a second electrically conductive structure. The claims states the first structure is arranged adjacent to an active sensing area of the pixel array. Claim 3 shows that element .
The claim is also silent as to how the display and second structure are integrated. The claim states there is a second conductive structure on the bottom side of the display panel. As is clear from figure 3 and paragraph 58, Kim et al. show a second conductive structure on the bottom of the display panel. The broadest reasonable interpretation of the claimed display panel is a display panel with a second conductive structure on the bottom side. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH R HALEY/Primary Examiner, Art Unit 2623